Citation Nr: 0004801	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-01 700A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
rating decision of June 1986, which reduced the evaluation 
for the appellant's psychiatric disability from 100 percent 
to 70 percent, effective October 1, 1986.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from June 1966 to July 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO, in 
Boston, Massachusetts, which denied the appellant's claim 
that the rating decision of June 1986 contained clear and 
unmistakable error (CUE) in reducing the psychiatric 
disability evaluation from 100 percent to 70 percent, 
effective October 1, 1986.

The Board also acknowledges that the basis of the RO's 
decision on the appellant's claim was different from that now 
reached by the Board.  However, since the Board is herein 
granting the benefit sought on appeal, the appellant would 
not be prejudiced by the Board's considering subissues and 
arguments or applying statutes, regulations, or Court 
analyses which had not been considered by the RO.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Furthermore, in view of the 
Board's decision below, the issue of CUE is moot, as no final 
and binding previous determination can be said to exist.  
38 C.F.R. § 3.105(a).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Service connection for a psychiatric disability was 
granted by the RO in a rating decision issued in May 1971; a 
100 percent evaluation was assigned for that disability, 
effective as of July 1969.


3.  The RO issued a rating decision, dated in June 1986, 
which reduced the evaluation for the appellant's psychiatric 
disability from 100 percent to 70 percent, effective October 
1, 1986.

4.  No notice of the reduction was sent to the appellant.

5.  The lack of notice violated the appellant's due process 
rights and therefore, the June 1986 rating action was 
unlawful and the prior 100 percent rating must be restored.


CONCLUSION OF LAW

The June 1986 rating action was procedurally deficient and, 
therefore, restoration of a 100 percent schedular disability 
evaluation for the appellant's paranoid schizophrenia is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 U.S.C.A. §§ 3.103(e), 3.105(e) (1985).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded, in that he has presented a plausible claim.  
38 U.S.C.A. § 5107.  The Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the appellant in developing the 
facts pertinent to his claim is required to comply with the 
duty to assist the veteran as mandated by 38 U.S.C.A. § 5107.

Review of the evidence of record reveals that service 
connection for a psychiatric disability was granted by the RO 
in a rating decision issued in May 1971; a 100 percent 
evaluation was assigned for that disability, effective as of 
July 1969.  Based on the report of a VA psychiatric 
examination conducted in March 1986, the RO 

issued a rating decision, dated in June 1986, which reduced 
the evaluation for the appellant's psychiatric disability 
from 100 percent to 70 percent.  The reduction was to become 
effective on October 1, 1986.  However, the Board can find no 
evidence that any notice of the reduction from 100 percent to 
70 percent, effective October 1, 1986, was sent to the 
appellant.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has held that "[t]here is no 
question that a disability rating may be reduced; however, 
the circumstances under which rating decisions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary."  Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The Court further 
stated that "...after-the-fact justification cannot 
resurrect a flawed rating, one which was arrived at in 
derogation of the regulations promulgated by the Secretary."  
Id. at 282.  In addition, the Court, in Thurber v. Brown, 5 
Vet. App. 119 (1993), cited Mathews v. Eldridge, 424 U.S. 
319, 333, 96 S.Ct. 893, 901, 47 L.Ed.2d 18 (1976), and held 
that veterans' benefits are a property interest protected by 
the Fifth Amendment of the United States Constitution.  The 
Court also based its holding in that case upon the due 
process clause of the Fifth Amendment of the United States 
Constitution, which pertains to the right of an aggrieved 
party to be provided with notice and an opportunity to be 
heard.

Applicable regulation provides that claimants are entitled to 
notice of any decision made by VA affecting the payment of 
benefits or the granting of relief.  See 38 C.F.R. § 
3.103(b)(1).  In addition, the regulations applicable at the 
time of the June 1986 rating action provided: 

Due process - procedural and appellate rights with regard to 
disability and death benefits and related relief. 

(e)  Notification of decisions.  The claimant will be 
notified of any decision affecting the payment of benefits or 
granting of relief.  Notice will include the reason for the 
decision and the date it will be effectuated as well as the 
right to a hearing subject to paragraph (c) of this section.  
The notification will also advise the claimant of his right 
to initiate an 

appeal by filing a Notice of Disagreement which will entitle 
him to a Statement of the Case for his assistance in 
perfecting his appeal.  Further, the notice will advise him 
of the periods in which an appeal must be initiated and 
perfected.  38 C.F.R. § 3.103 (1985).

The provisions of 38 C.F.R. § 3.103 were not and are not 
advisory; rather, the provisions were and are mandatory.  
There is nothing in the claims file to indicate that the RO 
sent a notice letter concerning the reduction or otherwise 
gave some sort of indication to the appellant why his 
psychiatric disability had been rated at less than 100 
percent.  Since no such statement was provided to the 
appellant, in contravention of the procedural steps set forth 
in the regulation cited above, there was a failure of 
compliance with due process considerations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 596 (1991).  When the RO failed 
to inform the appellant of the reduction which affected his 
benefits or the date it would be effectuated, as well as his 
right to a hearing, the right to enter a Notice of 
Disagreement and the right to a Statement of the Case, the 
appellant's rights were violated.  The failure of the RO to 
provide the mandated notice amounted to a denial of the 
fundamental right to procedural due process affecting the 
potential for protection of the appellant's total [100 
percent] rating.  38 C.F.R. § 3.103(e) (1985).

The only issue remaining therefore is the question of the 
remedy for the RO's violation of the appellant's due process 
rights.  In Schafrath v. Derwinski, supra at 595, the Court 
held "[w]hen the issue raised is a rating reduction and the 
Court determines that the reduction was made without 
observance of law ... this Court,...has ordered reinstatement 
of a prior rating."  The Court also cited In Re Fee 
Agreement of Smith, 1 Vet. App. 492, 496 (1991) (per curiam) 
which held that ultra vires action of a VA official "must be 
treated as though it had never been taken."  Hence the 
appellant should not have been subject to the effects of the 
unlawful rating reduction of June 1986.  That reduction must 
be vacated and the prior 100 percent rating of May 1971 must 
be reinstated retroactive to the date of the reduction, 
October 1, 1986.  



ORDER

The June 1986 rating decision, whereby a 100 percent 
evaluation for the appellant's psychiatric disability was 
reduced to 70 percent, was clearly and unmistakably 
erroneous; entitlement to a 100 percent evaluation for the 
appellant's psychiatric disability is granted, effective 
October 1, 1986.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

